Citation Nr: 1745840	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-28 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an earlier effective date than November 13, 2012, for the grant of service connection for fibromyalgia. 

2. Entitlement to an initial compensable rating for migraines, prior to August 19, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband



ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1990 to January 2011.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that granted service connection for migraine headaches with an initial noncompensable rating, effective February 1, 2011; and from an April 2013 rating decisions of the and Muskogee, Oklahoma, RO that granted service connection for fibromyalgia, effective August 19, 2013.  Jurisdiction remains with the Muskogee RO.

In April 2016, the Veteran testified during a Board hearing before the undersigned at the Denver, Colorado RO.  At the hearing, the Veteran's representative clarified that the grant of a 50 percent rating satisfied the appeal for a higher initial rating for migraines for the period beginning August 19, 2013.


FINDINGS OF FACT

1. The Veteran's claim for entitlement to service connection for fibromyalgia was received on November 13, 2012.

2. Since the effective date of service connection, migraines have been manifested by very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.



CONCLUSIONS OF LAW

1. The criteria for an effective date prior to November 13, 2012 for service connection for fibromyalgia have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2016).

2. The criteria for a rating of 50 percent for migraines have been met since the effective date of service connection. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to an Earlier Effective Date for Service Connection of Fibromyalgia

The effective date of an award of compensation based on direct service connection is the day following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. §3.400(b)(2).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See 38 C.F.R. §3.1 (p); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

The Veteran filed a claim for service connection for fibromyalgia on November 13, 2012.  This was more than one year after her separation from service in January 2011.  Thus, the effective date of service connection for fibromyalgia is the date VA received the claim, or the date entitlement arose, whichever is later. See 38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. §3.400(b)(2).  

The Veteran's contended at her hearing that she displayed symptoms prior to discharge and assumed such would be included in her pre-discharge claim.  She believed it would have been included, if treatment providers had known how to label the disability.

A claim for fibromyalgia was not, in fact, listed on the Veteran's pre-discharge compensation claim or the VA Form 21-4138, which were submitted in December 2010.  The medical records could not be construed as a claim for service connection.  Brannon v. West, 12 Vet. App. 32 (1998); see also Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

Additionally, the record shows the Veteran had been diagnosed as having fibromyalgia at the time of her initial claim submitted in November 2012.  Therefore, the effective date of service connection is the date VA received the claim, November 13, 2012, and entitlement to an earlier effective date is not warranted.

II. Entitlement to an Initial Compensable Rating for Migraine Headaches

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where the appeal arises from the assignment of an initial rating following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two ratings shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. § 4.3.

A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge. Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("Even if a layperson is not competent to diagnose or determine the cause of a particular condition, lay evidence is still competent to establish the occurrence of observable events and medical symptoms."). 

The Veteran contends that she has had the same symptoms of migraines since the effective date of service connection-i.e. frequent, prolonged prostrating attacks with serious economic impacts.

The rating criteria provide disability ratings for migraines as follows: a 10 percent rating if there are characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted if there are characteristic prostrating attacks occurring on an average of once per month over the last several months.  A 50 percent rating is warranted if there are very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124(a), Diagnostic Code 8100.

Neither the rating criteria nor the Court has defined the term "prostrating." According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." "Inadaptability" is also not defined in Diagnostic Code 8100, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations. See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).

Further, nothing in Diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating. Id.  Consideration must also be given to whether the disability is capable of producing severe economic inadaptability, regardless of whether the condition is actually causing such inadaptability.  See Pierce, at 446.

In connection with her claim for service connection, the Veteran submitted statements in November 2012 and February 2013, in which she reported that she had experienced headaches on one to two occasions per week, including prior to separation.  In a November 2013 statement, she indicated that she had occasionally left work early due to the incapacitating nature of the migraines.  In the October 2014 VA Form 9, the Veteran stated that there were many instances in which the severity of her migraines had forced her to take breaks during her work shift or leave early.  

In January 2011, the Veteran underwent a VA examination for her migraine headaches.  The examination report indicated that the headaches began in 1996 and initially occurred every few months.  She reported that the frequency of the headaches had increased to twice per week for the past year.  They would last several hours and were accompanied by symptoms including nausea and photophobia.  The examiner indicated that they had been prostrating twice in the past 12 months.

In August 2013, the Veteran underwent a second VA examination to assess the severity of her migraines.  She reported throbbing head pain, nausea, sensitivity to light and sound, changes in vision, as well as other sensory changes.  The headaches would last for up to two days, and resulted in prostrating attacks on more than one occasion per month.  The report indicated that the Veteran had very frequent, prostrating and prolonged attacks of migraine headache pain.  The examiner noted that the Veteran would leave work early or would be unable to attend work due to the intensity of the migraines, which occurred between four and five times monthly.  

Most recently, at the April 2016 hearing, the Veteran testified that, since at least February 2011, she had experienced frequent, prostrating and prolonged headaches productive of severe economic inadaptability.  She stated that the migraines were as severe at that time as they were at the time of the hearing, and that she was forced to miss work and take smaller occupational assignments due to these attacks.  Her symptoms included nausea, as well as sensitivity to light and sound.  The migraines would last for between two and three days, at which time she would have to stop all activity and lie down.  The Veteran reported that these weekly episodes occurred consistently between 2011 and 2013.  Her husband further corroborated these reports, as he testified that he had observed the frequently prostrating attacks. 

The Veteran has provided competent and credible reports as to the frequency, severity, and impact her service-connected migraines.  Her reports are consistent with the medical evidence of record, and were accepted by the VA examiners in rendering their opinions as to the severity of the Veteran's disability.  They were also corroborated by her husband's testimony.

The medical and lay evidence of record warrants a 50 percent rating for the entire appeal period.  A 50 percent rating for the Veteran's service-connected migraines is granted for the entire appeal period.  The Veteran's representative sated at the hearing that the 50 percent rating would satisfy the appeal.


ORDER

Entitlement to an earlier effective date prior to November 13, 2012, for entitlement to service connection for fibromyalgia, is denied. 

Entitlement to a 50 percent disability rating for migraine headaches is granted as of the effective date of service connection.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


